 

Exhibit 10.1

Dyax Corp.
300 Technology Square
Cambridge, MA 02139

 

[g129661kei001.gif]

 

CONFIDENTIAL DOCUMENT

April 26, 2007

Gustav Christensen
3 Idylwilde Road
Lexington, MA 02421

Dear Gustav,

On behalf of Dyax Corp., this letter will confirm our offer of employment to you
for the position of Executive Vice President and Chief Business Officer.  The
terms of our offer are as follows:

Supervision:

You will be reporting directly the Company’s Chief Executive Officer.

Responsibilities:

As Executive Vice President and Chief Business Officer, you will be responsible
for (i) supervising and managing the strategic operation of the Business
Development department, and (ii) such other duties as the Company’s Chief
Executive Officer shall designate.  All such duties will be performed and
discharged, faithfully, diligently and to the best of your ability and in
compliance with all applicable laws and regulations.  In performing these
duties, you agree to devote substantially all of your working time and efforts
to the business and affairs of Dyax and its affiliates.

Salary and Bonus:

As an exempt employee you will receive an annual salary of $325,000 to be paid
in accordance with the Company’s standard payroll practice.  Currently, our
payroll is paid on a bi-weekly basis.

You will also be eligible to receive an annual bonus of up to forty percent
(40%) of your base salary following the completion of each calendar year during
the term of your employment.  Bonus eligibility and amounts will be subject to
(i) the attainment of specific individual and corporate objectives that will be
determined by you and the Company’s Chief Executive Officer, and (ii) approval
by of the Compensation Committee of the Board of Directors.  In addition, you
must be an employee at the time of the scheduled bonus payment to receive the
bonus.  For the calendar year ending December 31, 2007, you will be eligible to
receive a “pro-rated” bonus of up to forty percent (40%) of your base salary for
your service during the remainder of this year.


--------------------------------------------------------------------------------


 

Stock Options:

Effective as of the first day of your employment, Dyax will grant you an
Incentive Stock Option to purchase  80,000 shares of Dyax common stock at a
purchase price equal to the closing price of Dyax’ common stock on the grant
date, which will be your first day of employment.  The option will be subject to
the provisions of the Company’s 1995 Equity Incentive Plan (the “Plan”) and the
Stock Option Award Agreement to be entered into by you and the Company following
the grant, which in relevant part will require that such option (i) vest in
equal monthly installments over four years; (ii) expire 10 years from the grant
date; and (iii) may be exercised (as to the vested portion) for ninety (90) days
following the termination of your employment.

Additionally, notwithstanding anything to the contrary contained in the
Consulting Agreement between Dyax and you, dated February 26, 2007 (the
“Consulting Agreement”), the Non-Qualified Stock Option granted to you
thereunder to purchase 40,000 shares of Dyax common stock will (i) continue to
vest for as long as you continue to provide services to the Company as an
employee or a consultant; (ii) expire 10 years from the date of the Consulting
Agreement; and (iii) remain exercisable (as to the vested portion) for three (3)
years following the termination of your service as either an employee or a
consultant of the Company.

Benefits:

You will eligible to participate in the Company’s employee benefits in the same
manner provided generally to the Company’s senior executives, including health
and dental insurance, 401(k) savings plan, disability insurance and life
insurance.  A package describing these benefits is enclosed.

Vacation:

Over the first year of your employment, you will accrue twenty (20) days of
vacation.  Thereafter, you will continue to accrue one additional day for each
year of employment, up to a maximum of thirty (30) days of vacation per year. 
All vacation is to be taken in accordance with the Company’s vacation policy. 
In addition, should you become ill, you will be allowed up to five (5) paid sick
days, provided that any unused sick days will not to be carried over from year
to year and will not to be cashed out upon termination.

Termination and Severance:

All employees at Dyax are employed at will.  “Employment at will” refers to the
traditional relationship between employer and employee, allowing either party to
unilaterally terminate the employment relationship.  While we ask that all
senior executives provide at least ninety (90) days prior notice, you will be
free to resign at any time.  Similarly, the Company reserves the right to
terminating your employment at any time, with or without cause and with or
without prior notice.

However, in the event you are terminated by the Company without “cause,” Dyax
agrees to continue paying you your monthly base salary for six (6) months as
severance.  All bonuses that have been earned for a completed calendar year and
all accrued vacation time will be paid upon termination.  Medical and dental
benefits will continue during the period when you are receiving severance. 
Other than your rights under COBRA, all other benefits and vesting of your stock
options will terminate as of your date of termination.

2


--------------------------------------------------------------------------------


 

If your employment is terminated for “cause” by the Company or is terminated by
you for any reason, your compensation, benefits, and stock option vesting will
cease as of the termination date.  For purposes of this offer, “cause” will
mean:

(i)                                     the willful and continued failure by you
to perform your duties with the Company (other than any such failure resulting
from your incapacity due to physical or mental illness), as determined by the
Board of Directors; or

(ii)                                  any act of material misconduct or the
commission of any act of dishonesty or moral turpitude in connection with your
employment, as determined by the Board of Directors; or

(iii)                               the conviction of a felony or a crime
involving moral turpitude.

Change of Control Agreement:

Additionally, the Company has agreed to provide you with additional benefits in
the event your employment within the Company is terminated after a “change in
control” on the same terms as has previously been offered to other senior
executives of the Company.  A copy of the letter containing such terms (the
“Change of Control Agreement”) is enclosed for your review.

Confidentiality Agreement:

You will be required to sign the Company’s Standard Employee Confidentiality
Agreement on or before your first day of work.  A copy is enclosed for your
review.  The Confidentiality Agreement obligates you not to disclose
confidential information you may learn during your employment with the Company,
to assign to the Company rights in inventions or other intellectual property
developed in the course of your employment and not to solicit employees or
business away from, or engage in competition against, the Company for a period
of one year following any termination of your employment.

Additional Documents:

You will be also be required to a Certificate of Acknowledgment under which you
acknowledge that you have read and agree to comply with the Company’s Corporate
Communications, Disclosure and Insider Trading / Reporting Policy, the Company’s
Code of Ethics and the Audit Committee Procedures for Handling Complaints. A
copy of each of these documents is also enclosed.

If this offer letter correctly sets forth our agreement on the subject matter
hereof, kindly sign and return to Dyax the enclosed copy of this letter, along
with the Change of Control Agreement and Confidentiality Agreement referenced
above.  Such documents will then constitute the complete agreement with respect
to your employment by the Company, and will supercede all prior oral or written
agreements relating to such matters, including, without limitation, the
Consulting Agreement.

 

Sincerely,

 

 

 

 

 

/s/ Henry E. Blair

 

 

Henry E. Blair

 

 

Chairman and Chief Executive Officer

 

I acknowledge receipt and agree with the foregoing terms and conditions.

/s/ Gustav Christensen

 

 

Gustav Christensen

 

 

 

3


--------------------------------------------------------------------------------